Citation Nr: 0718808	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-01 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1970.  He died in September 2003, and the appellant is 
his surviving spouse.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).


FINDINGS OF FACT

1.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era and is presumed to have 
been exposed to Agent Orange.

2.  The veteran died in September 2003 at the age of 55.  The 
medical certificate reported the immediate cause of death was 
esophageal cancer.

3.  At the time of the veteran's death, service connection 
was in effect for diabetes mellitus type 2.  Subsequent to 
the veteran's death, service connection was granted for 
residuals of shell fragment wounds of the left lower leg, 
left shoulder, abdomen, and left side of face.

4.  The medical evidence of record does not show that the 
veteran's esophageal cancer was related to military service.

5.  The evidence of record does not show that the veteran's 
death is related to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Esophageal cancer was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred, to include as due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication, a letter dated in December 2003 satisfied the 
duty to notify provisions.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran's service medical records and indicated private 
medical records have been obtained.  A VA medical opinion has 
not been accorded the appellant, because there is no medical 
evidence that the veteran had esophageal cancer during 
service.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f); 38 C.F.R. § 3.307.  The following diseases are 
deemed associated with herbicide exposure, under VA law: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), and diabetes mellitus (Type 2).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 
3.309.

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 
(2006).  In order to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 C.F.R. § 
3.312.

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312(b), 
(c).

The veteran died in September 2003 at the age of 55.  The 
certificate of death reported that the immediate cause of 
death was esophageal cancer with an approximate interval 
between onset and death of 9 months.  The appellant claims 
that the cause of the veteran's death was related to his 
active military service, to include as the result of exposure 
to Agent Orange.  At the time of the veteran's death, service 
connection was in effect for diabetes mellitus type 2.  
Subsequent to the veteran's death, service connection was 
granted for residuals of shell fragment wounds of the left 
lower leg, left shoulder, abdomen, and left side of face.

The veteran's service medical records are negative for any 
esophageal or carcinomatic complaints, symptoms, or 
diagnoses.

After separation from military service, a February 2003 
private radiation oncology consultation report gave an 
impression of squamous cell carcinoma of the distal 
esophagus.

In this case, the appellant claims that the cause of the 
veteran's death is related to service, to include as the 
result of exposure to Agent Orange.  The evidence of record 
shows that the veteran served in Vietnam.  Under 38 U.S.C.A. 
§ 1116(f), he is therefore presumed to have been exposed to 
herbicide agents, to include Agent Orange.  However, the 
medical evidence of record does not show that the cause of 
the veteran's death was due to or as a consequence of a 
presumptive disorder under 38 C.F.R. § 3.309(e).  The only 
cause of death listed on the veteran's certificate of death 
was esophageal cancer, which is not a presumptive disorder.  
In fact, the Secretary of VA, under the authority granted by 
the Agent Orange Act of 1991, has specifically determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for gastrointestinal and digestive 
diseases (including diseases of the esophagus) and 
gastrointestinal tumors (including stomach, pancreatic, 
colon, and rectal cancer).  See 68 Fed. Reg. 27,630-27,641 
(May 20, 2003).  The Board notes that in the September 2004 
notice of disagreement, the appellant stated that the 
veteran's esophageal cancer was also secondary to his colon 
cancer.  In this regard, the Board notes that colon cancer is 
clearly included in the exclusions to the presumption of 
service connection based on in-service exposure to 
herbicides.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 
29 (1984), does not preclude an appellant from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United 
States Court of Appeals for Veterans Claims has specifically 
held that the provisions of Combee are applicable in cases 
involving Agent Orange exposure.  McCartt v. West, 12 Vet. 
App. 164, 167 (1999).

The medical evidence of record does not show that the 
veteran's esophageal cancer was related to his active 
military service.  The veteran's service medical records are 
negative for any complaints, symptoms, or diagnoses 
consistent with esophageal cancer.  There is no medical 
evidence of record that esophageal cancer was diagnosed prior 
to 2002, over 30 years after separation from active duty.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding 
that VA did not err in denying service connection when the 
veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of his low back condition).  Furthermore, there 
is no medical evidence that addresses the etiology of the 
veteran's esophageal cancer.

The appellant's statements alone are not sufficient to prove 
that the cause of the veteran's death was related to his 
military service.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As she is not a 
physician, the appellant is not competent to make a 
determination that the cause of the veteran's death was 
related to his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As such, there is no medical evidence of 
record linking the cause of the veteran's death to his active 
military service or to any service-connected disability, and 
as such service connection for the cause of the veteran's 
death is not warranted.

In a March 2005 statement, the appellant's representative 
requested that the Board remand the appeal for a medical 
review to determine if the veteran's esophageal cancer was 
directly related to his military service.  However, as there 
is no medical evidence that the veteran's esophageal cancer 
began in military service and there is no medical evidence 
associating the veteran's cause of death with military 
service, a medical opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as there is no medical evidence 
relating the cause of the veteran's death to his active 
military service or to a service-connected disability, the 
preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


